                Case 2:18-cv-01543-JLR Document 138 Filed 04/25/19 Page 1 of 3




 1                                                           THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    BOMBARDIER INC.,
                                                       No. 2:18-cv-1543 JLR
10
                               Plaintiff,
                                                       RE-NOTE OF DEFENDANT MITSUBISHI
11    v.                                               AIRCRAFT CORPORATION’S MOTION
                                                       TO DISMISS FOR FAILURE TO STATE A
12    MITSUBISHI AIRCRAFT                              CLAIM AND ITS MOTION TO FILE
      CORPORATION, MITSUBISHI                          UNDER SEAL
13    AIRCRAFT CORPORATION AMERICA
      INC., et al.,                                    RE-NOTED ON MOTION CALENDAR:
14                                                     Friday, May 17, 2019
15                             Defendants.

16
     TO: THE CLERK OF THE COURT
17
     AND TO: ALL PARTIES
18

19            Please take notice that Defendant Mitsubishi Aircraft Corporation (“MITAC”) is re-
20   noting its Motion to Dismiss for Failure to State a Claim (Dkt. No. 126) and its Motion to File
21   Under Seal the following documents: a portion of Exhibit A and Exhibit B, both attached to the
22   Declaration of Mary Z. Gaston (Dkt No.125). Defendant MITAC requests that the Court update
23   the docket accordingly with the new noting date of May 17, 2019.
24

25

26
      RE-NOTE OF DEFENDANT MITSUBISHI
      AIRCRAFT CORPORATION’S MOTION TO                                         Perkins Coie LLP
      DISMISS AND ITS MOTION TO FILE                                    1201 Third Avenue, Suite 4900
      UNDER SEAL (No. 2:18-cv-1543 RAJ) – 1                               Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     121153-0002/144220684.1                                                 Fax: 206.359.9000
                Case 2:18-cv-01543-JLR Document 138 Filed 04/25/19 Page 2 of 3




 1            RESPECTFULLY SUBMITTED this 25th day of April 2019.
 2                                               /s/ Mary Z. Gaston
                                                 Jerry A. Riedinger, WSBA No. 25828
 3                                               Mack H. Shultz, WSBA No. 27190
                                                 Mary Z. Gaston, WSBA No. 27258
 4                                               Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
 5                                               Seattle, WA 98101-3099
                                                 Telephone: 206.359.8000
 6                                               Facsimile: 206.359.9000
                                                 E-mail: JRiedinger@perkinscoie.com
 7                                               E-mail: MShultz@perkinscoie.com
                                                 E-mail: MGaston@perkinscoie.com
 8
                                                 Attorneys for Defendant Mitsubishi Aircraft
 9                                               Corporation
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      RE-NOTE OF DEFENDANT MITSUBISHI
      AIRCRAFT CORPORATION’S MOTION TO                                Perkins Coie LLP
      DISMISS AND ITS MOTION TO FILE UNDER                      1201 Third Avenue, Suite 4900
      SEAL (No. 2:18-cv-1543 RAJ) – 2                             Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
     121153-0002/144220684.1                                         Fax: 206.359.9000
                  Case 2:18-cv-01543-JLR Document 138 Filed 04/25/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that April 25, 2019, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5            .

 6
      DATED this 25th day of April 2019.                   /s/Mary Z. Gaston
 7                                                         Mary Z. Gaston, WSBA No. 27258
                                                           Perkins Coie LLP
 8                                                         1201 Third Avenue, Suite 4900
                                                           Seattle, WA 98101-3099
 9                                                         Telephone: 206.359.8000
                                                           Facsimile: 206.359.9000
10                                                         E-mail: mgaston@perkinscoie.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                      Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     121153-0002/144220684.1                                                     Fax: 206.359.9000
